DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Mahop and Chen fails to disclose or suggest “calculating an estimated capacity for each of a set of the plurality of egress ports,” as recited in the present claims, [Remarks, pages 2-3].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Mahop discloses calculating an estimated capacity for each of a set of the plurality of egress ports [fig. 3, paragraphs 0016, 0067, 0068, calculating/computing an estimated capacity for each of a set of the plurality of egress ports (remote (i.e., neighboring) node information provides the local node (estimating capacity; perform calculations) with a way to determine a timeout period for the information)].
  
Regarding calculating an estimated capacity for each of a set of the plurality of egress ports, Mahop discloses in paragraphs 0016, 0046, 0060, 0066, 0070, 0095, and 0102.
[0016] Algorithms based on traffic compare the traffic in bytes on all the ports and carry out the best possible approximation of a connection between two ports. These algorithms are costly, require much time to calculate the result, and have difficulty functioning in broad networks. They also necessitate the support of SNMP by all the elements of the network, which is not necessarily the case.

[0046] …. This will require QoS management interaction with the access and core networks to obtain information about the capabilities and available resources of the network and decide whether the QoS requirements can be met. …. Information about network nodes and links, such as device interface type, port identity, information lifetime, bandwidth, delay, jitter, name and description of devices is collected and stored in a database by way of a protocol described in detail later. The protocol is notifications-based (e.g., each device notifies its presence to its neighbor at a regular interval) and is implemented on all devices belonging to the administrative domain. The collected information is utilized to build a topology graph of the network nodes and links, which is a prerequisite to, among other things, admission control, QoS routing, fault detection (e.g., node or link failure) and root cause analysis, and inter-provider quality of service. The topology may be continually updated, and thus provide current automatically generated topological and state information of the administrative domain.

[0060] …. The BGF 254 may select a path across the Regional Core Network 250 to an egress node bordering the terminating sub-network at or near the end point, and may provide services such as Network Address Translation (NAT), gates opening/closing (gates filter a message according to the IP address/port), packet marking of outgoing stream, resource allocation and bandwidth reservation of upstream/downstream allocation and conversion of IP addresses and ports, policing the incoming stream, IP address allocation and anti-spoofing, usage metering, Deep Packet Inspection (DPI), interconnect between Internet Protocol version 4 (IPv4) networks and Internet Protocol version 6 (IPv6) networks, lawful interception and hiding topology. 

[0066] During topology discovery of an access network, for example, the Access Network 240 of FIG. 2, the Node Discovery Module 312 may explore the network hop-by-hop to extract the Management Information Base (MIB) of each node connected with the IP Edge 244. The information available in each network node contains not only MIB information about that node, but also remote MIB information about neighboring (i.e., adjacent) nodes that is gathered by a protocol running on each of the nodes. The protocol causes each node to broadcast its identity and capacities to its neighbors, and to receive similar information about one or more neighboring nodes from those neighboring nodes. The information may be transmitted periodically within frames, which may be formatted as three or more type, length and value elements (TLVs), and should at least include information conveying the identity of chassis of the interface sending the information, information conveying the identity of the port of the interface sending the information, and information specifying the time-to-live of the information. FIG. 4 shows the structure of an exemplary TLV format.

[0070] The Topology and State Database 316 stores and manages the transformed information collected from the network nodes. It is the repository where modules of the Topological and QoS Services layer 320 find the information needed to perform their calculation or make their decisions. The Topology and State Database 316 contains the information from which the Network Topology and State Discovery Function 360 builds a topology graph (G) including vertices (V) and edges (E), which respectively represent links and nodes of the network.

[0095] …. Link information 720 also may include Max Bandwidth, which is stored information relating to the maximum bandwidth of the link; Reservable Bandwidth that defines a maximum bandwidth that can be reserved for QoS traffic; Remaining Bandwidth defining maximum bandwidth minus reserved bandwidth, and Reserved Bandwidth, which is the part of the Reservable Bandwidth that is effectively reserved. …. 

[0102] QoS routing is about selecting the best path that satisfies QoS constraints of a flow. Those QoS constraints include bandwidth, delay, jitter, lost rate, etc. The number and the nature of constraints directly influence the complexity and the cost of computing the best path. With an NTSDF, the best path may be computed during the admission process. This avoids new computations and signalization in the network with respect to route flow's packets.

In other words, Mahop discloses comparing/calculating traffic in bytes on all the ports, and maintaining/calculating information (e.g., Remaining Bandwidth) to build a topology graph of the network nodes and links (ports) for admission control, QoS routing, and best path calculation that satisfies bandwidth constraints.

Therefore, given that Mahop discloses calculating/estimating traffic in bytes on all the ports, then Mahop clearly discloses calculating an estimated capacity for each of a set of the plurality of egress ports.

Furthermore, Chen discloses adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network [fig. 2, paragraphs 0010, 0011, 0021, 0048, adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network (adjust the use of the ports' bandwidth such that the cumulative bandwidth usage of the ports maximizes the use of the ports available bandwidth)].

Regarding calculating an estimated capacity for each of a set of the plurality of egress ports, Chen discloses in paragraphs 0026 and 0048.
[0026] The embodiments of the invention overcome these disadvantages of the the prior art. The embodiments provide a process and apparatus for computing the instant traffic loads of a port with minimum computational cost. The embodiments provide a process and apparatus that apply these traffic loads to the scheduling process. A single rate-based shaper/scheduler can be used to achieve the same effect as a more complex schedule (e.g., a WRR scheduling including a rate limiter). ….

[0048] …. This adjusts the transmission of packets to the port 13 and reduces or eliminates the congestion on the port 13. In this embodiment, an instant traffic load calculation is used for shaping packet transmission through the port 13. The global variables port load and port excess, as previously described, are used to track the port traffic load level and excess bandwidth, respectively, to arrive at an oversubscription ratio for the port that can then be used to generate separate shaping rates for each channel that cumulatively adjust the use of the ports' bandwidth such that the cumulative bandwidth usage of the ports maximizes the use of the ports available bandwidth in a manner that is proportionate to the allotted CIR and EIR of each channel.

In other words, Chen discloses traffic load calculation is used for shaping packet transmission through the port.

Therefore, given that Chen discloses tracking load for the ports across the plurality of channels, then Chen clearly discloses calculating an estimated capacity for each of a set of the plurality of egress ports.

Regarding the rejection of claim 11, claim 11 recites the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claim 11, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-10 and 12-20, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahop et al., (hereinafter Mahop), U.S. Publication No. 2009/0116404, in view of Chen et al., (hereinafter Chen), U.S. Publication No. 2013/0070592.

As per claim 1, Mahop discloses a method for providing data from a telecommunications network [fig. 1, paragraphs 0047, 0050, 0058, a method for providing data from a telecommunications network (handling/directing network traffic)], the method comprising: 
obtaining traffic flow information for the telecommunications network [fig. 2, paragraphs 0025, 0058, 0085, obtaining traffic flow information for the telecommunications network (RACS 220 checks/obtains user profile information (e.g., operator specific policies, and resources availability (e.g., subscribed or available bandwidth) (traffic flow information))], the traffic flow information comprising an estimated bytes of data transmitted from the telecommunications network through a plurality of egress ports to a plurality of end user networks in communication with the telecommunications network [paragraphs 0016, 0046, 0061, 0095, the traffic flow information comprising an estimated bytes of data transmitted from the telecommunications network through a plurality of egress ports to a plurality of end user networks in communication with the telecommunications network (the traffic in bytes on all the ports)], wherein each egress port of the plurality of egress ports is associated with at least one of the plurality of end user networks [fig. 2, paragraphs 0012, 0060, wherein each egress port of the plurality of egress ports is associated with at least one of the plurality of end user networks (an egress node bordering the terminating sub-network [end user network)]; 
calculating an estimated capacity for each of a set of the plurality of egress ports [fig. 3, paragraphs 0016, 0067, 0068, calculating/computing an estimated capacity for each of a set of the plurality of egress ports (remote (i.e., neighboring) node information provides the local node (estimating capacity; perform calculations) with a way to determine a timeout period for the information)]; and 
adjusting a network configuration to provide a requested network service to a plurality of end users of the telecommunications network [fig. 3, 4, paragraphs 0067, 0071, 0083, 0087, adjusting a network configuration to provide a requested network service to a plurality of end users of the telecommunications network (adjust network configuration based on estimated capacity))].
Mahop does not explicitly disclose adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network. 
However, Chen teaches adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network [fig. 2, paragraphs 0010, 0011, 0021, 0048, adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network (adjust the use of the ports' bandwidth such that the cumulative bandwidth usage of the ports maximizes the use of the ports available bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 2, Mahop discloses the method of claim 1 Mahop does not explicitly disclose further comprising: receiving a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks.
However, Chen teaches receiving a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks [paragraphs 0010, 0052, 0072, 0083, receiving a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks (total port traffic, calculating a shaping rate for each of the plurality of channels)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by receiving a percentage of total traffic as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 3, Mahop discloses the method of claim 2 Mahop does not explicitly disclose further comprising: determining an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port.
However, Chen teaches determining an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port [paragraphs 0021, 0022, 0048, 0063-0072, determining an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port (port will shape the aggregated out-going traffic from multiple channels to the port rate)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 4, Mahop discloses the method of claim 3 Mahop does not explicitly disclose wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero.
However, Chen teaches wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero [paragraphs 0049, 0050, wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero (baseline value for the port load excess value is zero)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 5, Mahop discloses the method of claim 3 Mahop does not explicitly disclose further comprising: receiving a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks.
However, Chen teaches receiving a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks [paragraphs 0010, 0052, 0072, 0083, receiving a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks (total port traffic, calculating a shaping rate for each of the plurality of channels)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by receiving a percentage of total traffic as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 6, Mahop discloses the method of claim 5 Mahop does not explicitly disclose further comprising: determining an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks.
However, Chen teaches determining an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks [paragraphs 0021, 0022, 0048, 0063-0072, determining an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks (port will shape the aggregated out-going traffic from multiple channels to the port rate)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 7, Mahop discloses the method of claim 6 Mahop does not explicitly disclose wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero.
However, Chen teaches wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero [paragraphs 0049, 0050, wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero (baseline value for the port load excess value is zero)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 8, Mahop discloses the method of claim 7 
wherein adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks [paragraphs 0067, 0071, 0086, 0087, adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks (the local node may remove the information related to the remote node (end user network) from its remote MIB _and_ notify the NTSDF 360 so that the topology and state of the network can be updated)].

As per claim 9, Mahop discloses the method of claim 8 Mahop does not explicitly disclose wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero.
However, Chen teaches wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero [paragraphs 0010, 0011, 0046, 0049, wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero (monitoring a status of each queue as empty or not empty; if a queue goes empty, then the CIR for the channel is added to the port load value)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by estimating capacity for providing data to one or more of the plurality of end user networks is zero as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 10, Mahop discloses the method of claim 1 
wherein adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks [paragraphs 0067, 0071, 0086, 0087, wherein adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks (end user network) from its remote MIB _and_ notify the NTSDF 360 so that the topology and state of the network can be updated)].

As per claim 11, Mahop discloses a system for operating a telecommunications network [fig. 7, paragraphs 0047, 0050, 0058, a system for operating a telecommunications network (handling/directing network traffic)], the system comprising: 
a server comprising: 
a processor [paragraph 0044, processor]; and
a computer-readable medium associated with the processor and including instructions stored thereon and executable by the processor [paragraph 0044, a computer-readable medium associated with the processor and including instructions stored thereon and executable by the processor (program instructions being executed by one or more processors)] to:
obtain traffic flow information for the telecommunications network [fig. 2, paragraphs 0025, 0058, 0085, obtain traffic flow information for the telecommunications network (RACS 220 checks/obtains user profile information (e.g., operator specific policies, and resources availability (e.g., subscribed or available bandwidth) (traffic flow information))], the traffic flow information comprising an estimated bytes of data transmitted from the telecommunications network through a plurality of egress ports to a plurality of end user networks in communication with the telecommunications network [paragraphs 0016, 0046, 0061, 0095, the traffic flow information comprising an estimated bytes of data transmitted from the telecommunications network through a plurality of egress ports to a plurality of end user networks in communication with the telecommunications network (the traffic in bytes on all the ports)], wherein each egress port of the plurality of egress ports is associated with at least one of the plurality of end user networks [fig. 2, paragraphs 0012, 0060, wherein each egress port of the plurality of egress ports is associated with at least one of the plurality of end user networks (an egress node bordering the terminating sub-network [end user network)]; 
calculate an estimated capacity for each of a set of the plurality of egress ports [fig. 3, paragraphs 0016, 0067, 0068, calculating/computing an estimated capacity for each of a set of the plurality of egress ports (remote (i.e., neighboring) node information provides the local node (estimating capacity; perform calculations) with a way to determine a timeout period for the information)]; and 
adjust a network configuration to provide a requested network service to a plurality of end users of the telecommunications network [fig. 3, 4, paragraphs 0067, 0071, 0083, 0087, adjust a network configuration to provide a requested network service to a plurality of end users of the telecommunications network (adjust network configuration based on estimated capacity))].
Mahop does not explicitly disclose adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network. 
However, Chen teaches adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network [fig. 2, paragraphs 0010, 0011, 0021, 0048, adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network (adjust the use of the ports' bandwidth such that the cumulative bandwidth usage of the ports maximizes the use of the ports available bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 12, Mahop discloses the system of claim 11 Mahop does not explicitly disclose wherein the instructions further cause the processor to: receive a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks.
However, Chen teaches receive a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks [paragraphs 0010, 0052, 0072, 0083, receive a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks (total port traffic, calculating a shaping rate for each of the plurality of channels)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by receiving a percentage of total traffic as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 13, Mahop discloses the system of claim 12 Mahop does not explicitly disclose wherein the instructions further cause the processor to: determine an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port.
However, Chen teaches determine an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port [paragraphs 0021, 0022, 0048, 0063-0072, determine an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port (port will shape the aggregated out-going traffic from multiple channels to the port rate)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 14, Mahop discloses the system of claim 13 Mahop does not explicitly disclose wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero.
However, Chen teaches wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero [paragraphs 0049, 0050, wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero (baseline value for the port load excess value is zero)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 15, Mahop discloses the system of claim 13 Mahop does not explicitly disclose wherein the instructions further cause the processor to: receive a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks.
However, Chen teaches receive a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks [paragraphs 0010, 0052, 0072, 0083, receive a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks (total port traffic, calculating a shaping rate for each of the plurality of channels)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by receiving a percentage of total traffic as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 16, Mahop discloses the system of claim 15 Mahop does not explicitly disclose wherein the instructions further cause the processor to: determine an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks.
However, Chen teaches determine an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks [paragraphs 0021, 0022, 0048, 0063-0072, determine an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks (port will shape the aggregated out-going traffic from multiple channels to the port rate)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 17, Mahop discloses the system of claim 16 Mahop does not explicitly disclose wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero.
However, Chen teaches wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero [paragraphs 0049, 0050, wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero (baseline value for the port load excess value is zero)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 18, Mahop discloses the system of claim 17 
wherein adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks [paragraphs 0067, 0071, 0086, 0087, adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks (the local node may remove the information related to the remote node (end user network) from its remote MIB _and_ notify the NTSDF 360 so that the topology and state of the network can be updated)].

As per claim 19, Mahop discloses the system of claim 18 Mahop does not explicitly disclose wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero.
However, Chen teaches wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero [paragraphs 0010, 0011, 0046, 0049, wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero (monitoring a status of each queue as empty or not empty; if a queue goes empty, then the CIR for the channel is added to the port load value)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by estimating capacity for providing data to one or more of the plurality of end user networks is zero as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 20, Mahop discloses the system of claim 11 wherein the instructions further cause the processor to: 
receive the requested network service from a customer of the telecommunications network, the requested network service comprising transmitting data to the plurality of end users of the telecommunications network [fig. 2, paragraph 0058, receive the requested network service from a customer of the telecommunications network, the requested network service comprising transmitting data to the plurality of end users of the telecommunications network (admitting traffic to or from an individual user, the RACS 220 checks the user profile stored in the NASS 210, any operator specific policies, and resources availability (e.g., subscribed or available bandwidth (based on available resources in its control, processes or rejects those requests))].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al., U.S. Publication No. 2014/0022901 discloses calculating target transmission rates for the egress ports.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469